Citation Nr: 0723709	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-29 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 40 percent for arthritis 
of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1943 to May 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

A motion to advance this case on the Board's docket was 
received and granted by the Board in July 2007, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

The veteran's arthritis of the lumbar spine is manifested by 
unfavorable ankylosis.  


CONCLUSION OF LAW

The criteria for a 50 percent rating, but no higher, for 
arthritis of the lumbosacral spine have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§  3.159, 4.126, 4.71a, Diagnostic Code 5242 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for an increased rating, he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran 
concerning this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of the final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, given the favorable outcome below, 
no conceivable prejudice to the veteran could result from 
this adjudication.  In this regard, the agency of original 
jurisdiction will be responsible for addressing any VCAA 
notice defect with respect to the effective date element when 
effectuating the award.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

In the instant case, the Board concludes that the RO letter 
sent in February 2004, (prior to the June 2004 adverse 
determination) adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

The Board further notes that the veteran's service medical 
records, VA medical records, and private medical records have 
been obtained.  The veteran was also provided with two VA 
examinations of the lumbar spine.  The veteran has not 
identified any further evidence with respect to his claim, 
and the Board is similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

A July 1997 rating decision granted service connection for 
arthritis of the lumbar spine, and assigned a rating of 40 
percent, effective January 3, 1997.  The veteran submitted a 
claim for a rating in excess of 40 percent in October 2003.  

VA outpatient records dated November 2000 through December 
2003 reflect treatment with Tylenol for osteoarthritis.  A 
July 2003 nuclear scan of the entire body indicated chronic 
degenerative changes.  

In June 2004, the veteran was afforded a VA examination of 
the lumbar spine.  The veteran complained of a painful back, 
and reported taking Tylenol with codeine for the pain.  The 
veteran did not wear a back brace or use any other 
assistative device.  Upon physical examination, the spine was 
somewhat kyphotic in appearance, with the lumbar spine being 
hypolordotic.  There was some right lumbar paraspinal 
tenderness, but no palpable muscle spasms, guarding, or other 
postural abnormalities.  Range of motion testing revealed 
flexion from 0 to 50 degrees, extension from 0 to 5 degrees, 
and left and right lateral flexion from 0 to 10 degrees.  The 
examiner noted range of motion was significantly limited with 
any range of motion beyond the above-stated ranges resulting 
in pain.  Motor strength was normal, sensation was intact to 
light touch testing, and muscle stretch reflexes were 2+/4 
for the bilateral quadriceps and Achilles tendon.  The 
examiner provided a diagnosis of lumbosacral sprain/strain 
injury with lumbar facet arthritis and SI joint fusion.  

An August 2004 x-ray of the lumbar spine indicated 
degenerative changes and straightening of normal lumbar 
lordosis at L3-4.  A private medical opinion, dated September 
2004, and submitted by the veteran discussed the x-rays.  The 
opinion indicated that x-rays confirmed severe changes, as 
well as indicated that at the time of a September 2004 
examination, the veteran demonstrated decreased range of 
motion with pain in the spine.  

In August 2005 the veteran's private physician opined that 
recent x-rays of the lumbar spine showed unfavorable 
ankylosing of the spine.  An x-ray of the lumbar spine dated 
August 2005 showed advanced multi-level degenerative changes, 
scoliosis, probably spinal stenosis, atherosclerotic 
calcification, and prominent bony buttressing (ankylosis) of 
the lower lumbar spine associated with scoliosis.  The 
ankylosis was noted asymmetrically towards the right at L4-5, 
bilaterally at L3-4, and to a lesser degree at L2-3.  X-rays 
of the thoracic spine taken on the same day revealed 
multilevel degenerative changes with bony buttressing 
(ankylosis) present at T5-6.    

The veteran was afforded another VA examination in October 
2005.  The veteran's symptoms included moderate pain, severe 
stiffness, severe decreased motion, and mild weakness, with 
no fatigue or flare-ups.  Posture, head position, and gait 
were normal.  There was no evidence of kyphosis, lumbar 
lordosis, scoliosis or reverse lordosis.  Range of motion 
testing revealed flexion from 0 to 40 degrees with pain, 
extension from 0 to 5 degrees, and lateral flexion and 
lateral rotation were 0 to 10 degrees bilaterally.  The 
examiner noted there was no additional limitation of motion 
due to pain, fatigue, weakness, or lack of endurance.  
Detailed motor, sensory, and reflex examinations were normal.  
Lasegue's sign was negative.  The August 2005 x-rays of the 
lumbar spine were reviewed.  The examiner provided a 
diagnosis of degenerative joint disease of the lumbar spine.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The revised criteria for rating disabilities of the spine 
effective September 26, 2003, provide that lumbosacral 
strain, Diagnostic Code 5237, and degenerative arthritis of 
the spine, Diagnostic Code 5242, are evaluated under a 
General Rating Formula for Diseases and Injuries of the Spine 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The General 
Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 60 
degrees, but not greater that 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is assigned for unfavorable ankylosis of the entire 
spine.

As stated above, normal forward flexion of the thoracolumbar 
spine is 0 to 90 degrees, extension is 0 to 30 degrees, left 
and right lateral flexion are 0 to 30 degrees and left and 
right lateral rotation are 0 to 30 degrees.  The normal 
combined range of motion for the thoracolumbar spine is 240 
degrees.
 
The veteran is currently rated at 40 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242 for arthritis of the lumbar 
spine.  The veteran's August 2005 x-rays of the lumbar and 
thoracic spine showed ankylosis asymmetrically towards the 
right at L4-5, bilaterally at L3-4, and to a lesser degree at 
L2-3.  X-rays of the thoracic spine taken on the same day 
revealed multilevel degenerative changes with bony 
buttressing (ankylosis) present at T5-6.  The accompanying 
medical opinion provided by the veteran's private physician 
indicated that the August 2005 x-rays of the thoracic and 
lumbar spines showed unfavorable ankylosing.       

As stated above, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  See 38 C.F.R. § 4.7.   
Thus the level of disability more nearly approximates the 
criteria for a 50 percent evaluation.  38 C.F.R. § 4.71a.  A 
higher rating of 100 percent is not warranted as the evidence 
did not show unfavorable ankylosis of the entire spine.

Additionally, a higher rating is not warranted when 
considering any objective neurological symptoms, as there is 
no evidence of any such symptoms.  The October 2005 VA 
examination included neurological testing that revealed no 
abnormalities.  Therefore a separate rating is not warranted 
for any neurological symptoms.  

Finally, there is no evidence of incapacitating episodes.  
Additionally, there is no evidence of physician prescribed 
bed rest.  Accordingly, a compensable rating is not warranted 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes at any point since the 
veteran's claim for increase.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5242, 5243.

The Board finds after resolving all doubt in favor of the 
veteran, that the level of disability more nearly 
approximates the criteria for a 50 percent evaluation.  
38 C.F.R. § 4.71a.  


ORDER

Entitlement to an evaluation of 50 percent for lumbosacral 
arthritis is granted, subject to the regulations applicable 
to the payment of monetary benefits.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


